Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 03/28/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Regarding the rejection of claims 5-7, 13-14, and 19-20 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 03/28/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-20 under 35 U.S.C. §103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“operates”, “detects”, “converts”, “applies a load”, “acquisition”, “notification”, “switch”) without reciting sufficient structure (such as a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier (the processor is claimed as a separate element).  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a manual operation unit that an occupant operates” recited in claim(s) 1, 2, 7, 8, 15, 16.
“a remote operator operates using a remote operation unit” recited in claim(s) 1, 2, 3, 6, 7, 8, 15, 16, 17.
“a detection unit that detects a characteristic value of a travel state of the vehicle” recited in claim(s) 3, 17.
“a conversion unit, which converts an operation amount of the remote operation unit” recited in claim(s) 3, 17.
“a first load application unit, which applies a first load to an occupant-actuated operating member of the manual operation unit... a second load application unit, which applies a second load to a remote operator-actuated operating member of the remote operation unit” recited in claim(s) 7.
“a manual acquisition unit that is provided at the manual operation unit” recited in claim(s) 8.
“after notification by the notification unit” recited in claim(s) 8.
“a switching unit to switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant” recited in claim(s) 8.
For the purposes of examination, the examiner will take each “unit” as part of a program implemented by a processor using instructions stored in a memory, or equivalent, based on FIG. 12 (structure) and FIG. 11 (algorithm), and the following excerpt(s):
[0047]: “The vehicle 30 includes a vehicle driving device 32, a manual operation unit 40, and a vehicle-side detection unit 121. As an example, the vehicle-side detection unit 121 is configured to detect a traveling state of the vehicle 30 by detecting a steering angle, a speed, an acceleration, and the like of the vehicle 30”.
 [0048]: “The manual operation unit 40 includes, as functional components, an occupant operation input unit 122, a first load application unit 124, an occupant operation information acquisition unit 126, a first notification unit 128, a first communication unit 132, a remote information acquisition unit 134, a vehicle information acquisition unit 136, and a vehicle control unit 140. Each functional configuration is realized by the CPU 43 of the manual operation unit 40 reading out a program and information stored in the ROM 44 or the storage 46, and outputting to the RAM 45 and executing the program in the RAM 45”.
[0057]: “The remote operation unit 70 includes, as functional components, a remote operation input unit 142, a second load application unit 144, a remote operation information acquisition unit 146, a second communication unit 148, a second notification unit 152, and a remote control unit 150. Each functional configuration is realized by the CPU 73 of the manual operation unit 70 reading out a program and information stored in the ROM 74 or the storage 76, and outputting to the RAM 75 and executing the program in the RAM 75”.
[0064]: “The management unit 100 includes, as a functional configuration, a third communication unit 154, a calculation unit 156, an identification unit 158, and a switching control unit 160. Each functional configuration is realized by the CPU 103 of the management unit 100 reading out a program and information stored in the ROM 104 or the storage 106, and outputting to the RAM 105 and executing the program in the RAM 105”.
[0127]: “FIG. 12 illustrates a functional configuration of a driving operation handover system 170 according to the second embodiment. The driving operation handover system 170 is different from the first exemplary embodiment in that, in the driving operation handover system 20 shown in FIG. 5, the information acquired by the vehicle information acquisition unit 136 is different, and that the conversion unit 192 and the virtual vehicle information acquisition unit 194 are added. The manual operation unit 180 and the remote operation unit 190 are distinguished from the manual operation unit 40 and the remote operation unit 70 of the first embodiment”.
[0143]: “In the above embodiments, various processors other than the CPU may execute the driving operation handover process in which the CPU reads and executes software, for example, a software program”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori ‘696 (US 2019/0339696 A1) in view of Kaneko et al. (US 2019/0265710 A1), and in further view of Akaba et al. (US 2020/0047773 A1), henceforth known as Mori ‘696, Kaneko, and Akaba, respectively.
Mori ‘696 (previously Mori) and Kaneko were first cited in a previous Office Action.

Regarding claim 1, Mori ‘696 teaches:
A driving operation handover system, used with a vehicle that is configured to be switched between operation of the vehicle manually by an occupant of the vehicle and operation of the vehicle remotely by a remote operator who is not within the vehicle, the system comprising: 
(Mori ‘696,
Where the remote driving system 10 (A driving operation handover system) is used with vehicle 400 (used with a vehicle) configured to be switched between manual driving by occupant 40 of the vehicle (that is configured to be switched between operation of the vehicle manually by an occupant of the vehicle) and remote driving by remote driver 20 (and operation of the vehicle remotely by a remote operator who is not within the vehicle)
See at least FIG. 1: (10); ¶[0018]: (remote driving system 10); FIG. 1: (20), (40), (400); FIG. 5: (remote driving), (manual driving); ¶[0020]: (a driver 20 who remotely drives the vehicle 400); ¶[0031]: (..the occupant 40 of the vehicle 400 is to move the vehicle 400 on a path to the destination by manual driving))	
a memory; and 
(Mori ‘696,
Where control unit 440 is implemented by computer 1000 that contains ROM 1020 and RAM 1030 (a memory)
See at least FIG. 1: (400); FIG. 2: (440); FIG. 10: (1020), (1030); ¶[0086]: (...a computer 1000 that functions as the control unit 440. The computer 1000... includes... a RAM 1030 and... a ROM 1020))
a processor, wherein the processor is configured to: 
(Mori ‘696,
Where control unit 440, similar to control unit 250, is implemented by computer 1000 that contains CPU 1010 (a processor), that carries out the recited functions using a program (wherein the processor is configured to:) 
See at least FIG. 1: (400); FIG. 2: (440); FIG. 3: (250); FIG. 10: (1010); ¶[0086]: (...a computer 1000 that functions as the control unit 440. The computer 1000... includes a CPU peripheral unit having a CPU 1010); ¶[0091]: (A program that is installed in the computer 1000 and that causes the computer 1000 to function as the control unit 440 may work on the CPU 1010 and the like to cause the computer 1000 to respectively function as each unit of the control unit 440))
receive, during traveling of the vehicle, a request to switch between the operation of the vehicle manually by the occupant of the vehicle and the operation of the vehicle remotely by the remote operator, the request being received after time has passed from a starting time of the traveling of the vehicle, and 
(Mori ‘696,
Where as shown in FIG. 5 Request Information S104 is received after the start of manual driving of the vehicle (receive, during traveling of the vehicle, a request) where Request Information S104 is a request to switch from (to switch between) manual driving by occupant 40 of the vehicle (the operation of the vehicle manually by the occupant of the vehicle) to remote driving by a remote driver (and the operation of the vehicle remotely by the remote operator), the Request Information S104 being received after the start of manual driving (the request being received after time has passed from a starting time of the traveling of the vehicle))
See at least FIG. 5: (Request Information (S104)), (Manual Driving); ¶[0059]: (manual driving... remote driving on a partial section of the path); ¶[0062]: (...sends request information to request for the remote driving from the time point to a remote driving apparatus corresponding to the determined remote driver (S104)))
the request being caused as a result of the occupant requesting the switch through an input device of the vehicle [while the vehicle is traveling after the starting time];
(Mori ‘696,
Where the Request Information S104 (the request) is a result of the occupant 40 of the vehicle (being caused as a result of the occupant) requesting remote driving for a travelling section indicated by the section information (requesting the switch) through a navigation apparatus in the vehicle (through an input device of the vehicle [...])
See at least FIG. 5: (Request Information (S104)); ¶[0030]: (When the occupant 40 of the vehicle 400 desires to perform remote driving... the occupant 40 sends... requirement information that includes the section information that indicates a travelling section); ¶[0029]: (...section information that indicates a travelling section in which the vehicle 400 travels by remote driving...); ¶[0043]: (...a navigation apparatus included in the vehicle 400)
acquire a first characteristic value of preset setting characteristics during the traveling of the vehicle, which is equipped with a manual operation unit that the occupant of the vehicle operates, the processor acquiring the first characteristic value within a predetermined set time period after receiving the request to switch;
(Mori ‘696,
Where the control unit 440 acquires a manual control signal (acquire a first characteristic value of preset setting characteristics) while the vehicle operates in manual mode (during the traveling of the vehicle) based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates (which is equipped with a manual operation unit that the occupant of the vehicle operates), the control unit 440 (the processor) acquiring the manual control signal (acquiring the first characteristic value) within the predetermined time period 510 shown in FIG. 5 (within a predetermined set time period) after the Request Information S104 (after receiving the request to switch)
The manipulation contents acquiring unit 410 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 5 (Manual Driving); FIG. 2: (410); FIG. 7: (442), (444); ¶[0037]: (...manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400...); ¶[0075]: (...manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410...); FIG. 6: (control signal based on manual driving); FIG. 7: (440); FIG. 5: (510); ¶[0062]: (...predetermined comparison period 510); FIG. 5: (Request Information (S104)))
acquire a second characteristic value of the preset setting characteristics within the predetermined set time period during traveling of a virtual vehicle that simulates the vehicle, which the remote operator operates using a remote operation unit; 
(Mori ‘696,
Where the control unit 440 acquires a remote control signal (acquire a second characteristic value of the preset setting characteristics) within the predetermined time period 510 (within the predetermined set time period) while the remote driving facility 200 displays an image captured by vehicle 400 during manual driving, i.e. simulates the surroundings of vehicle 400 during manual driving (during traveling of a virtual vehicle that simulates the vehicle), based on the manipulation of the remote driving facility’s manipulation members such as steering wheel 214 and pedal 216 (which the remote operator operates using a remote operation unit)
The remote driving facility is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 10, ¶[0019], and ¶[0020] for structure details;
See at least FIG. 5: (Manual Driving), (510); ¶[0062]: (...predetermined comparison period 510); ¶[0077]: (...control signal acquiring unit 464 acquires the control signal based on the remote driving...); FIG. 6: (control signal based on remote driving); FIG. 3: (200); ¶0020]: (...The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400); FIG. 3: (214), (216); ¶[0049]: (...manipulating members... the steering wheel 214 and the pedal 216); ¶[0020]: (...manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit))
calculate a difference value between the first characteristic value and the second characteristic value; 
(Mori ‘696,
Where the vehicle controller compares the first control signal based on manual driving to the second control signal based on remoted driving and determines a difference (calculate a difference value between the first characteristic value and the second characteristic value). 
See ¶[0080] that describes comparing steering angles or accelerator/brake pedal operation amounts
See at least FIG. 2: (402); FIG. 6: (S202), (S204); ¶[0071]: (...vehicle controller 402 compares the control signal based on the manual driving to the control signal based on the remote driving); ¶[0082]: (...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold...))
in a case in which the difference value is lower than a setting threshold value within the predetermined set time period, [notify the occupant and the remote operator that] operation of the vehicle can be handed over; and 
(Mori ‘696,
Where when the difference between the first control signal based on manual driving and the second control signal based on remote driving is less than a predetermined threshold (in a case in which the difference value is lower than a setting threshold value) during the predetermined comparison period 510 (within the predetermined set time period) the vehicle controller allows switching of the vehicle’s mode of control (operation of the vehicle can be handed over))
See at least FIG. 6: (S202), (S204); ¶[0071]: (...the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition); ¶[0082]: (...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode); FIG. 5: (510); ¶[0062]: (...predetermined comparison period 510); FIG. 8; FIG. 9; ¶[0084]; ¶[0085])
[after notification,] switch the operation of the vehicle from one of the remote operator or the occupant to another of the remote operator or the occupant.  
(Mori ‘696,
Where the vehicle controller exits the first driving mode and enters the second driving mode, i.e. switches ([...] switch the operation of the vehicle) from manual control of the vehicle occupant (from one of the remote operator or the occupant) to remote control of the remote driver (to another of the remote operator or the occupant)
See at least FIG. 6: (S204), (S208); ¶[0071]: (...if it is determined that comparison result satisfies he predetermined condition, the step advances to S208); ¶[0073]: (In S208, the vehicle controller 402 causes the vehicle 400 to enter the remote driving mode); ¶[0082]).
Mori ‘696 fails to explicitly teach the occupant requesting the switch through an input device of the vehicle while the vehicle is traveling after the starting time, notify the occupant and the remote operator that operation of the vehicle can be handed over, and after notification, switch the operation of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Akaba teaches:
[... the occupant requesting the switch through an input device of the vehicle] while the vehicle is traveling after the starting time;
(Akaba,
Where in FIG. 5 Step S108 a predetermined operation performed by the vehicle occupant (C) is a remote operation request MB on vehicle HMI 30, a touch panel ([... the occupant requesting the switch through an input device of the vehicle]) which occurs after the vehicle has started driving in FIG. 5 (while the vehicle is traveling after the starting time)
See at least FIG. 5: (Start), (S108); FIG. 17; FIG. 2: (HMI 30); ¶[0127]: (...(C) “a predetermined operation has been performed by a vehicle occupant”, in addition to (or in place of) the conditions (A) and (B) described above, may be included in the “second condition” that is determined in, for example, the flowchart illustrated in FIG. 5... The predetermined operation is performed... on the display device of the HMI 30, which is a touch panel. FIG. 17 is a diagram illustrating an example of an input screen for receiving a predetermined operation... When the remote operation request MB is operated, the remote operation request is transmitted to the remote operation management facility 300 and the remote driving is started as described above)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Mori ‘696 with the feature of a vehicle occupant requesting a switch while the vehicle is traveling of Akaba because “Accordingly, it is possible to start the remote driving according to an intention of the vehicle occupant” (Akaba, ¶[0127]). 
The combination of Mori ‘696 and Akaba fails to explicitly teach notify the occupant and the remote operator that operation of the vehicle can be handed over and after notification, switch the operation of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Kaneko teaches:
[...] notify the occupant and the remote operator that [operation of the vehicle can be handed over]; and 
(Kaneko,
Where the notification unit 162 notifies the occupant of vehicle M and the remote operator (notify the occupant and the remote operator) that remote operation is ending, i.e. operation of vehicle can be handed over at the end of the timer (that [operation of the vehicle can be handed over])
See at least FIG. 1; FIG. 2; FIG. 6; FIG. 7: (S116); FIG. 10; FIG. 11; ¶[0084]: (...notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116). FIG. 10 is a diagram illustrating an example of a screen that notifies the occupant of the vehicle M of the remaining time until the switching timing... FIG. 11 is a diagram illustrating an example of a screen that notifies a remote operator of the remaining time until the switching timing...))
after notification, [switch the operation of the vehicle from one of the remote operator or the occupant to another of the remote operator or the occupant].  
(Kaneko,
Where, as shown in FIG. 7, after the vehicle occupant and remote operator are informed of the remaining time (after notification), the vehicle switches from remote operator control ([switch the operation of the vehicle from one of the remote operator or the occupant]) to manual control by the vehicle occupant ([to another of the remote operator or the occupant])
See at least FIG. 7: (S116), (S120), (S122); ¶[0033]: (FIG. 7 is a flowchart illustrating an example of a flow of a process of switching from remotely controlled driving to manual driving)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori ‘696 and Akaba with the feature of notifying the vehicle occupant and the remote operator of Kaneko because “...one object of the present invention is to provide a vehicle control device, a vehicle control system, a vehicle control method, and a vehicle control program capable of suppressing a burden on an occupant of a vehicle” (Kaneko, ¶[0008]). That is, by notifying both the vehicle occupant and the remote operator of the switch in vehicle control, the vehicle occupant has less of a burden and can prepare to take over control. This would also be true for the remote operator if the vehicle were switching from manual control to remote control. 

	
Regarding claim 2, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 1. Mori ‘696 further teaches:
the first characteristic value is an operation amount of the manual operation unit operated by the occupant; and 
(Mori ‘696,
Where the control unit 440 acquires the manual control signal (the first characteristic value) which is an operation amount of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates (is an operation amount of the manual operation unit operated by the occupant), such as a steering angle or a stepping operation of the acceleration pedal or brake pedal)
See at least FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091]; ¶[0037]: (The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400...); ¶[0075]: (The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410))
the second characteristic value is an operation amount of the remote operation unit operated by the remote operator.  
(Mori ‘696,
Where the control unit 440 acquires the remote control signal (the second characteristic value) which is an operation amount of the manipulating unit that receives a manipulation by remote driver 20 at remote driving facility 200 (value is an operation amount of the remote operation unit operated by the remote operator)
See at least FIG. 3; FIG. 6; FIG. 7: (464); FIG. 10; ¶[0023]; ¶[0091]; ¶[0020]: (The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit...); ¶[0049]: (...manipulating members... the steering wheel 214 and the pedal 216); ¶[0077]: (The control signal acquiring unit 464 acquires the control signal based on the remote driving... from the remote driving facility 200 or the remote driving vehicle 300)).


Regarding claim 3, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 1. Mori ‘696 further teaches:
a detection unit that detects a characteristic value of a travel state of the vehicle, as a detection value, is provided at the vehicle; 
(Mori ‘696,
Where the control unit 440 (a detection unit) acquires the manual control signal (that detects a characteristic value of a travel state of the vehicle, as a detection value) which is an operation amount of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates, such as a steering angle or a stepping operation of the acceleration pedal or brake pedal. See FIG. 8 and FIG. 9 for comparisons.
The control unit 440 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details
See at least FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091]; ¶[0037]: (The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like); ¶[0075]: (The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410);
a conversion unit, which converts an operation amount of the remote operation unit operated by the remote operator to a virtual value indicating a travel state of the virtual vehicle, is provided at the remote operation unit; 
(Mori ‘696,
Where the manipulating unit determines an operation amount by remote driver 20 at remote driving facility 200 and converts the operation amount into a control signal to be compared to the manual control signal (a conversion unit, which converts an operation amount of the remote operation unit operated by the remote operator to a virtual value indicating a travel state of the virtual vehicle) and where the manipulating unit is located at the remote driving facility (is provided at the remote operation unit). Conversion is required to compare control signals, as shown in FIG. 8 and FIG. 9.
The remote driving facility is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 10, ¶[0019], and ¶[0020] for structure details
See at least FIG. 3; FIG. 6; FIG. 7: (464); FIG. 8; FIG. 9; FIG. 10; ¶[0023]; ¶[0091]; ¶[0020]: (The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit... The communication unit receives an image of a surrounding area of the vehicle 400 captured by an image capturing unit included in the vehicle 400. The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400); ¶[0049]: (... manipulating members.. the steering wheel 214 and the pedal 216); ¶[0077]: (The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470))
the first characteristic value is the detection value that is detected at the detection unit; and
(Mori ‘696,
Where the first control signal 610 is the operation detected at the vehicle performed by the vehicle occupant (the first characteristic value is the detection value that is detected at the detection unit)
See at least  FIG. 3; FIG. 6; FIG. 7: (464); FIG. 8; FIG. 9; ¶[0084]: (FIG. 8 and FIG. 9 schematically show examples of the time-series change amount of the stepping operation amount of the brake pedal. A change amount 610 indicates the change amount of the stepping operation amount of the brake pedal based on the manual driving. A change amount 620 indicates the change amount of the stepping operation amount of the brake pedal based on the remote driving))
the second characteristic value is the virtual value that is converted at the conversion unit.  
(Mori ‘696,
Where the second control signal 620 is the remote operator action, converted into a virtual amount in order to be compared to the control signal 610 from the manual operation by the vehicle occupant (the second characteristic value is the virtual value that is converted at the conversion unit)
See at least FIG. 3; FIG. 6; FIG. 7: (464); FIG. 8; FIG. 9; ¶[0084]: (FIG. 8 and FIG. 9 schematically show examples of the time-series change amount of the stepping operation amount of the brake pedal. A change amount 610 indicates the change amount of the stepping operation amount of the brake pedal based on the manual driving. A change amount 620 indicates the change amount of the stepping operation amount of the brake pedal based on the remote driving)).


Regarding claim 6, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 5. Mori ‘696 further teaches:
a plurality of remote operation units are provided; and 
(Mori ‘696,
Where the remoter driving management center 12 includes a plurality of remote driving facilities 200 (a plurality of remote operation units are provided)
See at least FIG 1: (200); ¶[0018]: (The remote driving management center 12 includes a remote driving management apparatus 100 and a plurality of remote driving facilities 200))
in a case in which the difference value does not become lower than the setting threshold value within the predetermined set time period, the processor issues a recommendation to the occupant to change to another of the plurality of remote operation units.  
(Mori ‘696,
Where when the predetermined condition is not met, i.e. when the difference between the first control signal based on manual driving and the second control signal based on remote driving is not below a threshold for the comparison period 510 (in a case in which the difference value does not become lower than the setting threshold value within the predetermined set time period), the vehicle controller sends a remote driver change request to establish communication with a different remote driver (the processor issues a recommendation to the occupant to change to another of the plurality of remote operation units)
See at least FIG. 5; FIG. 6: (S206); FIG. 8; FIG. 9; ¶[0062]; ¶[0082]; ¶[0085]; ¶[0071]: (In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition. If it is determined that the comparison result does not satisfy the predetermined condition, the step advances to S206); ¶[0072]: (In S206, the vehicle controller 402 sends a remote driver change request to the remote driving management apparatus 100. When receiving the change request, the remote driving management apparatus 100 determines another remote driver, and establish the connection between the vehicle 400 and a remote driving apparatus corresponding to the remote driver through transmission of the request information and reception of the response information)).


Regarding claim 8, Mori ‘696 teaches:
A vehicle that is configured to be switched between operation of the vehicle manually by an occupant of the vehicle and operation of the vehicle remotely by a remote operator who is not within the vehicle, the vehicle comprising: 
(Mori ‘696,
Where the remote driving system 10 is used with vehicle 400 (A vehicle) configured to be switched between manual driving by occupant 40 of the vehicle (that is configured to be switched between operation of the vehicle manually by an occupant of the vehicle) and remote driving by remote driver 20 (and operation of the vehicle remotely by a remote operator who is not within the vehicle)
See at least FIG. 1: (10); ¶[0018]: (remote driving system 10); FIG. 1: (20), (40), (400); FIG. 5: (remote driving), (manual driving); ¶[0020]: (a driver 20 who remotely drives the vehicle 400); ¶[0031]: (..the occupant 40 of the vehicle 400 is to move the vehicle 400 on a path to the destination by manual driving))
a memory; 
(Mori ‘696,
Where control unit 440 is implemented by computer 1000 that contains ROM 1020 and RAM 1030 (a memory)
See at least FIG. 1: (400); FIG. 2: (440); FIG. 10: (1020), (1030); ¶[0086]: (...a computer 1000 that functions as the control unit 440. The computer 1000... includes... a RAM 1030 and... a ROM 1020))
a processor; 
(Mori ‘696,
Where control unit 440, similar to control unit 250, is implemented by computer 1000 that contains CPU 1010 (a processor), that carries out the recited functions using a program
See at least FIG. 1: (400); FIG. 2: (440); FIG. 3: (250); FIG. 10: (1010); ¶[0086]: (...a computer 1000 that functions as the control unit 440. The computer 1000... includes a CPU peripheral unit having a CPU 1010); ¶[0091]: (A program that is installed in the computer 1000 and that causes the computer 1000 to function as the control unit 440 may work on the CPU 1010 and the like to cause the computer 1000 to respectively function as each unit of the control unit 440))
a manual operation unit at which operation is performed by the occupant of the vehicle; 
(Mori ‘696,
Where the control unit 440 acquires a manual control signal based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates (a manual operation unit at which operation is performed by the occupant of the vehicle)
The manipulation contents acquiring unit 410 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 5 (Manual Driving); FIG. 2: (410); FIG. 7: (442), (444); ¶[0037]: (...manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400...); ¶[0075]: (...manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410...); ¶[0023]; ¶[0091])
a manual acquisition unit that is provided at the manual operation unit; and 
(Mori ‘696,
Where the control signal acquiring unit 444 (a manual acquisition unit) acquires a control signal based on the operations performed by the vehicle occupant (that is provided at the manual operation unit)
The control signal acquiring unit 444 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 2: (210); FIG. 6; FIG. 7: (444); FIG. 10; ¶[0023]; ¶[0091]; ¶[0037]: (...manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400...); ¶[0075]: (The control signal acquiring unit 444 acquires the control signal generated by the manual driving control unit 442 and outputs the control signal to the vehicle control unit 470...))
a notification unit that is provided at the manual operation unit, wherein the processor is configured to: 
(Mori ‘696,
Where the vehicle controller 402 includes a display and an audio output (a notification unit that is provided at the manual operation unit)
The vehicle controller 402 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 2: (402); FIG. 7; FIG. 10; ¶[0023]; ¶[0091]; ¶[0066]: (...The vehicle controller 402 causes the occupant 40 to start to manipulate the manipulating unit of the vehicle 400 before the vehicle 400 reaches the ending point of the traveling section. The vehicle controller 402 urges, by a display output and an audio output, for example, the occupant 40 to start to manipulate the manipulating unit))
receive, during traveling of the vehicle, a request to switch between the operation of the vehicle manually by the occupant of the vehicle and the operation of the vehicle remotely by the remote operator, the request being received after time has passed from a starting time of the traveling of the vehicle, and 
(Mori ‘696,
Where as shown in FIG. 5 Request Information S104 is received after the start of manual driving of the vehicle (receive, during traveling of the vehicle, a request) where Request Information S104 is a request to switch from (to switch between) manual driving by occupant 40 of the vehicle (the operation of the vehicle manually by the occupant of the vehicle) to remote driving by a remote driver (and the operation of the vehicle remotely by the remote operator), the Request Information S104 being received after the start of manual driving (the request being received after time has passed from a starting time of the traveling of the vehicle))
See at least FIG. 5: (Request Information (S104)), (Manual Driving); ¶[0059]: (manual driving... remote driving on a partial section of the path); ¶[0062]: (...sends request information to request for the remote driving from the time point to a remote driving apparatus corresponding to the determined remote driver (S104)))
the request being caused as a result of the occupant requesting the switch through an input device of the vehicle [while the vehicle is traveling after the starting time];
(Mori ‘696,
Where the Request Information S104 (the request) is a result of the occupant 40 of the vehicle (being caused as a result of the occupant) requesting remote driving for a travelling section indicated by the section information (requesting the switch) through a navigation apparatus in the vehicle (through an input device of the vehicle [...])
See at least FIG. 5: (Request Information (S104)); ¶[0030]: (When the occupant 40 of the vehicle 400 desires to perform remote driving... the occupant 40 sends... requirement information that includes the section information that indicates a travelling section); ¶[0029]: (...section information that indicates a travelling section in which the vehicle 400 travels by remote driving...); ¶[0043]: (...a navigation apparatus included in the vehicle 400)
acquire a first characteristic value of preset setting characteristics during the traveling of the vehicle, the processor acquiring the first characteristic value within a predetermined set time period after receiving the request to switch; 
(Mori ‘696,
Where the control unit 440 acquires a manual control signal (acquire a first characteristic value of preset setting characteristics) while the vehicle operates in manual mode (during the traveling of the vehicle) based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates, the control unit 440 (the processor) acquiring the manual control signal (acquiring the first characteristic value) within the predetermined time period 510 shown in FIG. 5 (within a predetermined set time period) after the Request Information S104 (after receiving the request to switch)
The manipulation contents acquiring unit 410 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 5 (Manual Driving); FIG. 2: (410); FIG. 7L (442), (444); ¶[0037]: (...manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400...); ¶[0075]: (...manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410...); FIG. 6: (control signal based on manual driving); FIG. 7: (440); FIG. 5: (510); ¶[0062]: (...predetermined comparison period 510); FIG. 5: (Request Information (S104)))
in a case in which a difference value between the first characteristic value and a second characteristic value of the preset setting characteristics, which is acquired within the predetermined set time period during traveling of a virtual vehicle that simulates the vehicle and that is operated by the remote operator at a remote operation unit, is lower than a setting threshold value within the predetermined set time period, [cause the notification unit to notify the occupant that] the operation can be handed over; and 
(Mori ‘696,
Where when the difference between the first control signal based on manual driving and a second control signal (in a case in which a difference value between the first characteristic value and a second characteristic value of the preset setting characteristics) acquired from remote driving facility 200 within the predetermined time period 510 (which is acquired within the predetermined set time period) while the remote driving facility 200 displays an image captured by vehicle 400 during manual driving, i.e. simulates the surroundings of vehicle 400 during manual driving (during traveling of a virtual vehicle that simulates the vehicle) and that is based on manipulation by remote driver 20 of the steering wheel 214 and the pedal 216 at remote driving facility 200 (and that is operated by a remote operator at a remote operation unit), is less than a predetermined threshold within the predetermined time period 510 (is lower than a setting threshold value within the predetermined set time period) the vehicle controller allows switching of the vehicle’s mode of control ([...] the operation can be handed over)
The remote driving facility is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 10, ¶[0019], and ¶[0020] for structure details;
See at least FIG. 5: (Manual Driving), (510); ¶[0062]: (predetermined comparison period 510); ¶[0077]: (...control signal acquiring unit 464 acquires the control signal based on the remote driving...); FIG. 6: (control signal based on remote driving); FIG. 3: (200); ¶0020]: (...The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400); FIG. 3: (214), (216); ¶[0049]: (...manipulating members... the steering wheel 214 and the pedal 216); ¶[0020]: (...manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit); FIG. 6: (S202), (S204); ¶[0071]: (the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition); ¶[0082]: (when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode); FIG. 8; FIG. 9; ¶[0084]; ¶[0085])
[after notification by the notification unit,] cause a switching unit to switch the operation of the vehicle from one of the remote operator or the occupant to another of the remote operator or the occupant.  
(Mori ‘696,
Where the mode control unit 474 exits the first driving mode and enters the second driving mode, i.e. switches (cause a switching unit to switch the operation of the vehicle) from manual control of the vehicle occupant (from one of the remote operator or the occupant) to remote control of the remote driver (to another of the remote operator or the occupant)
The mode control unit 474 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details;
See at least FIG. 6: (S204), (S208); FIG. 7: (474); ¶[0071]: (...if it is determined that comparison result satisfies he predetermined condition, the step advances to S208); ¶[0073]: (In S208, the vehicle controller 402 causes the vehicle 400 to enter the remote driving mode); ¶[0082]).
Although Mori ‘696 teaches the notification unit as outlined above (Mori ‘696, see at least ¶[0066]), Mori ‘696 fails to explicitly teach the occupant requesting the switch through an input device of the vehicle while the vehicle is traveling after the starting time, cause the notification unit to notify the occupant that the operation can be handed over, and after notification by the notification unit, switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant, the limitations bolded for emphasis.
However, in the same field of endeavor, Akaba teaches:
[the request being caused as a result of the occupant requesting the switch through an input device of the vehicle] while the vehicle is traveling after the starting time;
(Akaba,
Where in FIG. 5 Step S108 a predetermined operation performed by the vehicle occupant (C) is a remote operation request MB on vehicle HMI 30, a touch panel ([the request being caused as a result of the occupant requesting the switch through an input device of the vehicle]) which occurs after the vehicle has started driving in FIG. 5 (while the vehicle is traveling after the starting time)
See at least FIG. 5: (Start), (S108); FIG. 17; FIG. 2: (HMI 30); ¶[0127]: (...(C) “a predetermined operation has been performed by a vehicle occupant”, in addition to (or in place of) the conditions (A) and (B) described above, may be included in the “second condition” that is determined in, for example, the flowchart illustrated in FIG. 5... The predetermined operation is performed... on the display device of the HMI 30, which is a touch panel. FIG. 17 is a diagram illustrating an example of an input screen for receiving a predetermined operation... When the remote operation request MB is operated, the remote operation request is transmitted to the remote operation management facility 300 and the remote driving is started as described above)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Mori ‘696 with the feature of a vehicle occupant requesting a switch while the vehicle is traveling of Akaba because “Accordingly, it is possible to start the remote driving according to an intention of the vehicle occupant” (Akaba, ¶[0127]). 
The combination of Mori ‘696 and Akaba fails to explicitly teach cause the notification unit to notify the occupant that the operation can be handed over and after notification by the notification unit, switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant, the limitations bolded for emphasis.
However, in the same field of endeavor, Kaneko teaches:
[...] cause the notification unit to notify the occupant that [the operation can be handed over]; and
(Kaneko,
Where the notification unit 162 notifies the occupant of vehicle M and the remote operator (cause the notification unit to notify the occupant) that remote operation is ending, i.e. operation of vehicle can be handed over at the end of the timer (that [the operation can be handed over])
See at least FIG. 1; FIG. 2; FIG. 6; FIG. 7: (S116); FIG. 10; FIG. 11; ¶[0084]: (...notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116). FIG. 10 is a diagram illustrating an example of a screen that notifies the occupant of the vehicle M of the remaining time until the switching timing... FIG. 11 is a diagram illustrating an example of a screen that notifies a remote operator of the remaining time until the switching timing...))
after notification by the notification unit, [...switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant].
(Kaneko,
Where, as shown in FIG. 7, after the vehicle occupant and remote operator are informed of the remaining time by notification unit 162 (after notification by the notification unit), the vehicle switches from remote operator control ([...switch the operation from one of the remote operator or the occupant]) to manual control by the vehicle occupant ([to another of the remote operator or the occupant])
See at least FIG. 1; FIG. 2; FIG. 7: (S116), (S120), (S122); ¶[0084]: (...notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116)); ¶[0033]: (FIG. 7 is a flowchart illustrating an example of a flow of a process of switching from remotely controlled driving to manual driving)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Mori ‘696 and Akaba with the feature of notifying the vehicle occupant and the remote operator of Kaneko because “...one object of the present invention is to provide a vehicle control device, a vehicle control system, a vehicle control method, and a vehicle control program capable of suppressing a burden on an occupant of a vehicle” (Kaneko, ¶[0008]). That is, by notifying both the vehicle occupant and the remote operator of the switch in vehicle control, the vehicle occupant has less of a burden and can prepare to take over control. This would also be true for the remote operator if the vehicle were switching from manual control to remote control. 

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 15, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 15, Mori ‘696 further teaches:
A non-transitory storage medium that stores a program that is executable by a processor to perform driving operation handover processing [...], the processing comprising: 
(Mori ‘696,
Where a non-transitory computer-readable storage medium stores a program (A non-transitory storage medium that stores a program) executed by a computer (that is executable by a processor) to perform the recited functions of switching between driving modes (to perform driving operation handover processing)
See at least FIG. 7; FIG. 10; Claim 11: (A non-transitory computer-readable storage medium that stores a program thereon, the program causing a computer included in a vehicle...”); See also dependent claims 12-17)).

Regarding claim 16, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori ‘696, Akaba, and Kaneko as applied to claims 1, 9, and 15, above, and in further view of Shintani et al. (US PGPub No 2019/0294160 A1), henceforth known as Shintani.
Shintani was first cited in a previous Office Action.

Regarding claim 4, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 1. Although Mori ‘696 teaches execute switching the operation even if the difference value is lower than the setting threshold value (Mori ‘696, see at least FIG. 6, FIG. 8, and the rejection of claim 1 under 35 U.S.C. 103, above), the combination of Mori ‘696, Akaba, and Kaneko fails to explicitly teach the remaining limitations of claim 4.
However, in the same field of endeavor, Shintani teaches:
identify whether a section of travel of the vehicle is a switchable section in which switching is possible or a non-switchable section in which switching is not possible; and 
(Shintani,
Where the remote driving apparatus 100 identifies remote driving sections 512 and 514 on path 510 which allows remote driving, i.e. switchable to remote driving (identify whether a section of travel of the vehicle is a switchable section in which switching is possible or a non-switchable section in which switching is not possible)
See at least FIG. 5; FIG. 7; FIG. 8: (S104); FIG. 9; ¶[0053]: “FIG. 5 schematically illustrates exemplary remote driving sections in paths of movement of the remotely driven vehicle 400. As examples of paths of movement from a place of departure 502 to a destination 504, FIG. 5 illustrates a path of movement 510 and a path of movement 520. The path of movement 510 includes a remote driving section 512, and a remote driving section 514. The path of movement 520 includes a remote driving section 522”; ¶[0054]: “...if the remote driving managing apparatus 100 receives, from the remotely driven vehicle 400 that is positioned at the place of departure 502 and is traveling in the automated driving mode, path information indicating the path of movement 510, the remote driving managing apparatus 100 identifies a scheduled time period in which the remotely driven vehicle 400 travels through the remote driving section 512 and the remote driving section 514))
in a case in which the section of travel is identified as the non-switchable section, not [execute switching the operation...].  
(Shintani,
Where, as shown in FIG. 8, if there is not a remote driving section in the path of movement, i.e. cannot switch to remote driving (in a case in which the section of travel is identified as the non-switchable section), the process ends without switching to remote driving (not [execute switching the operation...])
See at least  FIG. 5; FIG. 8: (S104); ¶[0070]: (At S104, it is judged whether or not there is a remote driving section in the path of movement indicated by the path information acquired at S102. If it is judged that there is a remote driving section, the process proceeds to S106, and if not, the process ends)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori ‘696, Akaba, and Kaneko with the feature of identifying sections of travel as switchable sections of Shintani because “It is desirable to provide a technique of appropriately allocating, to a remotely driven vehicle that needs remote driving, a remote driver to remotely drive the remotely driven vehicle” (Shintani, ¶[0006]). That is, by identifying the travel sections that allow switching to remote driving, remote drivers can be better allocated in support of remote driving. 

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 18, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori ‘696, Akaba, and Kaneko as applied to claims 1, 9, and 15, above, and in further view of Mori (US 2019/0302756 A1), henceforth known as Mori ‘756.
Mori ‘756 was first cited as prior art made of record and not relied upon in a previous Office Action.

Regarding claim 5, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 1. Mori ‘696 further teaches:
not execute switching the operation in a case in which the difference value does not become lower than the setting threshold value within the predetermined set time period; and 
(Mori ‘696,
Where the vehicle controller determines not to switch from manual driving to remote driving (not execute switching the operation) if the difference between the first control signal based on manual driving and the second control signal based on remote driving is not below a threshold (in a case in which the difference value does not become lower than the setting threshold value), based on a comparison over comparison period 510 (within the predetermined set time period)
See at least FIG. 5: (510); FIG. 6: (S204); FIG. 8; FIG. 9; ¶[0062]: (...a predetermined comparison period 510); ¶[0071]: (In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition); ¶[0082]: (...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode); ¶[0085]: (...the time-series change amount...)).
Additionally, Kaneko further teaches:
notify the occupant and the remote operator [that the operation is not switched].
(Kaneko,
Where the notification unit 162 notifies the occupant of vehicle M and the remote operator (notify the occupant and the remote operator [...]) that remote operation is ending, i.e. operation of vehicle can be handed over at the end of the timer
See at least FIG. 1; FIG. 2; FIG. 6; FIG. 7: (S116); FIG. 10; FIG. 11; ¶[0084]: (...notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116). FIG. 10 is a diagram illustrating an example of a screen that notifies the occupant of the vehicle M of the remaining time until the switching timing... FIG. 11 is a diagram illustrating an example of a screen that notifies a remote operator of the remaining time until the switching timing...))
The combination of Mori ‘696, Akaba, and Kaneko fails to explicitly teach notify the occupant and the remote operator that the operation is not switched, the limitation bolded for emphasis.
However, in the same field of endeavor, Mori ‘756 teaches:
[notify the occupant and the remote operator] that the operation is not switched.  
(Mori ‘756,
Where the remote driving apparatus 100 issues a warning to terminal 700, a type of device that driver 40 holds in vehicle 400 ([notify the occupant]) and also issues the warning to the remotely driving apparatus such as remote driving facility 200 ([and the remote operator]) when, in FIG. 8, S206 the state of equipment of the remotely driving apparatus does not match the state of equipment of the remotely driven vehicle 400 resulting in not starting the remote driving in S210 (that the operation is not switched)
See at least FIG. 8: (S206), (S208); ¶[0027]: (...the remote driving managing apparatus 100 issues a warning... if the state of equipment of the remotely driving apparatus is judged as not matching the state of equipment of the remotely driven vehicle 400. The remote driving managing apparatus 100 transmits warning information to the remotely driving apparatus, for example. In addition, the remote driving managing apparatus 100 transmits warning information to a communication terminal 700 corresponding to the remote driver); FIG. 1: (200), (400), (700); FIG. 2: (200); ¶[0020]: (...remote driving facility 200 is an exemplary remotely driving apparatus); ¶[0052]: (...the communication terminal 700 of a driver 40 seated on the driver's seat of the remotely driven vehicle); ¶[0057]; ¶[0058]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori ‘696, Akaba, and Kaneko with the feature of notifying the occupant and the remote operator of Mori ‘756 so that “...it is possible to let the remote driver know that the state of equipment of the remotely driving apparatus and the state of equipment of the remotely driven vehicle 400 are not matching” (Mori ‘756, ¶[0027]).

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 19, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori ‘696, Akaba, and Kaneko as applied to claim 1, above, and in further view of Mori (US 2019/0302756 A1) and Watanabe et al. (US 2019/0286127 A1), henceforth known as Mori ‘756 and Watanabe, respectively.
Mori ‘756 was first cited as prior art made of record and not relied upon in a previous Office Action.

Regarding claim 7, Mori ‘696, Akaba, and Kaneko teach the driving operation handover system according to claim 1. Mori ‘696 further teaches:
 [a first load application unit, which applies a first load to an occupant-actuated operating member of the manual operation unit after] the manual operation unit hands over the operation to the remote operation unit, [is provided at the manual operation unit]; and
(Mori ‘696,
Where the driver does not perform manual driving in which the occupant operates the manipulation contents acquiring unit 410 and hands over operation of vehicle 400 to the remote driving facility based on the manipulation of the remote driving facility’s manipulation members such as steering wheel 214 and pedal 216 ([...] the manual operation unit hands over the operation to the remote operation unit [...])
See at least FIG. 5: (Manual Driving), (510); ¶[0037]; ¶[0023]: (...The vehicle 400 may have a remotely driven mode in which the vehicle 400 travels according to a control signal based on the remote driving, a manual driving mode in which the vehicle 400 travels according to a control signal based on the manual driving); ¶[0059]: (FIG. 5... shows... the processing flow when the occupant 40 of the vehicle 400 moves the vehicle 400 by manual driving on a path to a destination and when the occupant 40 moves the vehicle 400 by remote driving on a partial section of the path); ¶[0065]: (The vehicle controller 402 causes the vehicle 400 to enter the remote driving mode...)).
[a second load application unit, which applies a second load to a remote operator-actuated operating member of the remote operation unit after] the remote operation unit hands over the operation to the manual operation unit, [is provided at the remote operation unit].
(Mori ‘696,
Where the remote driving facility hands over operation of the vehicle 400 to the driver during manual driving based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates ([...] the remote operation unit hands over the operation to the manual operation unit [...])
the control unit 440 acquires a remote control signal (acquire a second characteristic value of the preset setting characteristics) within the predetermined time period 510 (within the predetermined set time period) while the remote driving facility 200 displays an image captured by vehicle 400 during manual driving, i.e. simulates the surroundings of vehicle 400 during manual driving (during traveling of a virtual vehicle that simulates the vehicle), based on the manipulation of the remote driving facility’s manipulation members such as steering wheel 214 and pedal 216 (which the remote operator operates using a remote operation unit)
See at least FIG. 5: (Manual Driving), (510); ¶[0037]; ¶[0023]: (...The vehicle 400 may have a remotely driven mode in which the vehicle 400 travels according to a control signal based on the remote driving, a manual driving mode in which the vehicle 400 travels according to a control signal based on the manual driving); ¶[0059]: (FIG. 5... shows... the processing flow when the occupant 40 of the vehicle 400 moves the vehicle 400 by manual driving on a path to a destination and when the occupant 40 moves the vehicle 400 by remote driving on a partial section of the path); ¶[0068]: (...the vehicle controller 402 may cause the vehicle 400 to exit the remote driving mode and enter the manual driving mode in response to started acquisition of the control signal based on the manual driving)).
The combination of Mori ‘696, Akaba, and Kaneko fails to explicitly teach the remaining limitations of claim 7 as a whole.
However, in the same field of endeavor, Watanabe teaches:
a first load application unit, which applies a first load to an occupant-actuated operating member of the manual operation unit after [the manual operation unit hands over the operation to the... operation unit], is provided at the manual operation unit; and 
(Watanabe,
Where the steering device 3, implemented by ECU 21 (a first load application unit) applies a reaction force using motor 210E to steering wheel 31 (which applies a first load to an occupant-actuated operating member of the manual operation unit) that resists the steering operation of the driver in the automated driving control states, i.e. after the vehicle control system switches from manual driving to automated driving by the automated driving control unit 120 (after [the manual operation unit hands over the operation to the automated operation unit]), and where the steering device is onboard vehicle 1 and includes steering wheel 31 (is provided at the manual operation unit)
See at least FIG. 3: (3); ¶[0052]: (...steering device 3 may include... a reaction force motor 210E... and a steering ECU 21...); ¶[0053]: (...The reaction force motor 210E outputs a steering reaction force to the steering wheel 31... in the respective automated driving control states, by control of the steering ECU 21. The steering reaction force acts as the torque that resists to the steering operation of the driver); FIG. 1: (vehicle 1), (control unit 2); ¶[0056]; FIG. 2: (control unit 2), (steering device 3); ¶[0041]: (...the vehicle 1 is loaded with...)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori ‘696, Akaba, and Kaneko with the feature of applying a load to an occupant actuated member of Watanabe because “The steering reaction force acts as the torque that resists to the steering operation of the driver. Accordingly, when the driver overrides the system steering, the driver has to give the torque that exceeds the steering reaction force” (Watanabe, ¶[0053]). That is, “...an explicit intention is required for manual operation” (Watanabe, ¶[0079]).
The combination of Mori ‘696, Akaba, Kaneko, and Watanabe fails to explicitly teach the remaining limitations of claim 7 as a whole.
However, in the same field of endeavor, Mori ‘756 teaches:
a second load application unit, which applies a second load to a remote operator-actuated operating member of the remote operation unit [after the remote operation unit hands over the operation to the manual operation unit], is provided at the remote operation unit.
(Mori ‘756,
Where remote driving apparatus 100, implemented by a computer shown in FIG. 10 (a second load application unit), controls the steering angle of the remotely driving apparatus, steering wheel 214, through control unit 250 to match the angle of the remotely driven vehicle 400 (which applies a second load to a remote operator-actuated operating member of the remote operation unit) before the remote driving of the vehicle 400 is executed, i.e. during manual driving of the remote vehicle ([after the remote operation unit hands over the operation to the manual operation unit]), and where the driving apparatus 100 including control unit 250 is provided at remote driving facility 200 (is provided at the remote operation unit)
See at least FIG. 1: (100), (200), (400); FIG. 2: (400); FIG. 3: (200), (250); ¶[0074]: (computer); ¶[0026]: (...the remote driving managing apparatus 100 controls the remotely driving apparatus such that the steering angle of the steering of the remotely driving apparatus matches the steering angle of the steering of the remotely driven vehicle 400... make the steering angles of the steering matched before remote driving of the remotely driven vehicle 400 by the remotely driving apparatus); ¶[0045]: (..if a manipulation instruction instructing to make the steering angle of the steering the maximum angle in the counterclockwise direction is received, the control unit 250 rotates the wheel 214 so as to make the steering angle of the steering the maximum angle in the counterclockwise direction))
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori ‘696, Akaba, Kaneko, and Watanabe with the feature of applying a second load to the remote operator-actuated operating member of Mori ‘756 because “...if remote driving is started in the state where the steering of the remotely driven vehicle 400 is fully turned counterclockwise, and the steering angle of the steering of the remotely driving apparatus is zero, this results in a situation where the remotely driven vehicle 400 turns left although the remote driver intends to make the remotely driven vehicle 400 drive straight. In contrast to this, it becomes possible with the remote driving managing apparatus 100 according to the present embodiment to make the steering angles of the steering matched before remote driving of the remotely driven vehicle 400 by the remotely driving apparatus starts” (Mori ‘756, ¶[0026]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US 2015/0346724 A1) teaches an autonomous system that can modify the operator's unsafe inputs into safe inputs. In various instances, the autonomous system can operate the vehicle without operator input. In the event an operator attempts to apply control inputs to the vehicle while the autonomous system is otherwise in control, the autonomous system can check to see whether the operator's inputs result in safe operation of the vehicle. If the operator's control inputs are safe, then the autonomous system can replace its autonomous commands with the operator's commands. In various embodiments, the control inputs 102 can include feedback motors 110, 112, and 114 that provide feedback to the operator through the control inceptors. For example, the steering wheel 104 can be connected to a feedback motor 110 that is capable of turning the steering wheel 104 and/or that is capable of resisting turning of the steering wheel 104.

Boda et al. (US 2020/0057436 A1) teaches a remote operation system for a vehicle includes a plurality of remote operation devices, each of which includes a communication that transmits the control information generated to the vehicle. Also, a reaction force output device for causing a reaction force to be produced by an amount of operation to act is attached to the driving operating element. It is preferable that information such as speed and angular velocity be supplied from the vehicle M to the remote operation device 320 in order to accurately determine the reaction force.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668